Citation Nr: 1435004	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

It should be noted at the outset that the RO has characterized the Veteran's appeal as entitlement to a compensable evaluation for left ear hearing loss. However, subsequent to the filing of his notice of disagreement, the Veteran was service connected for right ear hearing loss.  In that the Veteran's right and left ear hearing loss is currently evaluated as a single disability (bilateral hearing loss), the Board has recharacterized the issue on appeal as entitlement to a compensable evaluation for bilateral hearing loss. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim for an initial compensable rating for bilateral hearing loss is decided. 

The Veteran last underwent a VA audio examination in April 2010.  The examiner provided no statement relative to the functional impairment resulting from the Veteran's hearing loss disability.  Although the report of October 2010 ear disease examination provides some insight into functional impairment, the examiner's indication that, "the patient reports difficulty understanding speech heard in the presence of background noise" is scant.  As the examiners have not fully articulated the functional effects of the Veteran's hearing disability, these reports are found to be non-compliant with the U.S. Court of Appeals for Veterans Claims ruling that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21. Vet App. 447, 455 (2007). 

In addition, the Veteran submitted records pertaining to private audiological evaluations of the Veteran in August 2011 and August 2012, but the reports of these evaluations also fail to provide an adequate assessment of the functional effects of the bilateral hearing loss disability.  

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his bilateral hearing loss disability.

Finally, the originating agency should undertake appropriate development to obtain any ongoing, VA treatment records related to the Veteran's bilateral hearing loss disability.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability from the Tennessee Valley VAMC, and any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                      (CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


